SUR PETITION FOR REHEARING
COWEN, Circuit Judge.
The petitions for rehearing filed by appellants in Nos. 94-1857; 94r-1933 and 94-1934 having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge *661who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petitions for rehearing are denied.